Exhibit 10.2

 

EXECUTION COPY

 

WAIVER AGREEMENT

 

THIS WAIVER AGREEMENT (this “Agreement”), dated as of April 3, 2006, is entered
into among CURATIVE HEALTH SERVICES, INC., a Minnesota corporation formerly
known as Curative Holding Co. (“Holdings”), EBIOCARE.COM, INC., a Delaware
corporation (“eBioCare”), HEMOPHILIA ACCESS, INC., a Tennessee corporation
(“Hemophilia Access”), APEX THERAPEUTIC CARE, INC., a California corporation
(“Apex”), CHS SERVICES, INC., a Delaware corporation (“CHS”), CURATIVE HEALTH
SERVICES OF NEW YORK, INC., a New York corporation (“CHSNY”), OPTIMAL CARE PLUS,
INC., a Delaware corporation (“Optimal Care”),  INFINITY INFUSION, LLC, a
Delaware limited liability company (“Infinity”), INFINITY INFUSION II, LLC, a
Delaware limited liability company (“Infinity II”), INFINITY INFUSION CARE,
LTD., a Texas limited partnership (“Infinity Infusion”), MEDCARE, INC., a
Delaware corporation (“Medcare”), CURATIVE PHARMACY SERVICES, INC., a Delaware
corporation (“CPS”), CURATIVE HEALTH SERVICES CO., a Minnesota corporation
formerly known as Curative Health Services, Inc. (“CHSC”), CRITICAL CARE
SYSTEMS, INC., a Delaware corporation (“CCS”) (Holdings, eBioCare, Hemophilia
Access, Apex, CHS, CHSNY, Optimal Care, Infinity, Infinity II, Infinity
Infusion, Medcare, CPS, CHSC and CCS are sometimes collectively referred to
herein as the “Borrowers” and individually as a “Borrower”), CURATIVE HEALTH
SERVICES III CO., a Minnesota corporation, and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (“GE Capital”), as Agent and Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and GE Capital are parties to that certain Amended and
Restated Credit Agreement, dated April 23, 2004, as amended by (i) that certain
First Amendment to Amended and Restated Credit Agreement and Collateral
Documents dated as of May 3, 2004, (ii) that certain Second Amendment to Amended
and Restated Credit Agreement dated as of June 30, 2004, (iii) that certain
Third Amendment to Amended and Restated Credit Agreement dated as of October 20,
2004, (iv) that certain Fourth Amendment to Amended and Restated Credit
Agreement dated as of December 31, 2004, (v) the Waiver Agreements dated August
8, 2005, October 14, 2005 and November 7, 2005, and (vi) the Forbearance
Agreement dated December 1, 2005, as amended by the First Amendment to
Forbearance Agreement dated as of December 23, 2005, the Second Amendment to
Forbearance Agreement dated as of January 30, 2006, and the Third Amendment to
Forbearance Agreement dated as of March 14, 2006 (as so amended, the “Credit
Agreement”; capitalized terms used but not defined in this Agreement have the
meanings given in the Credit Agreement), whereby the Lenders have made available
a revolving credit facility and other financial accommodations to the Borrowers,
subject to the terms and conditions contained in the Credit Agreement;

 

WHEREAS, certain Events of Default have occurred under the Credit Agreement
prior to the date hereof, specifically (a) the failure of the Borrowers to limit
the Total Leverage Ratio to 10.00:1.00 or less as required pursuant to Section
7.15 of the Credit Agreement for the Fiscal Quarter ended December 31, 2005, (b)
the failure of Borrowers to limit the Fixed Charge Covenant to 0.50:1.00 or less
as required pursuant to Section 7.17 of the Credit Agreement for

 

--------------------------------------------------------------------------------


 

the Fiscal Quarter ended December 31, 2005, and (c) the failure of the Borrowers
to limit the Senior Secured Leverage Ratio to 1.25:1.00 or less as required
pursuant to Section 7.16 of the Credit Agreement for the Fiscal Quarter ended
 December 31, 2005 (collectively, the “Specified Defaults”);

 

WHEREAS, the Borrowers have requested that Agent and Lenders waive the Specified
Defaults;

 

WHEREAS, subject to the terms and conditions specified herein, Agent and Lenders
are willing to waive the Specified Defaults.

 

NOW, THEREFORE, in consideration of the foregoing, the respective agreements,
warranties and covenants contained herein, for $10 and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


SECTION 1. ACKNOWLEDGMENTS AND AGREEMENTS


 


1.1          ACKNOWLEDGMENT OF OBLIGATIONS. EACH OF THE BORROWERS HEREBY
ACKNOWLEDGES, CONFIRMS AND AGREES THAT AS OF THE CLOSE OF BUSINESS ON MARCH 31,
2006, THE BORROWERS ARE INDEBTED TO LENDERS IN RESPECT OF THE REVOLVING LOAN IN
THE AGGREGATE PRINCIPAL AMOUNT OF $29,105,060.30 AND IN RESPECT OF THE AGGREGATE
LETTER OF CREDIT OBLIGATIONS IN THE AMOUNT OF $3,640,000.00. ALL SUCH
OBLIGATIONS, TOGETHER WITH INTEREST ACCRUED AND ACCRUING THEREON, AND FEES,
COSTS, EXPENSES AND OTHER CHARGES NOW OR HEREAFTER PAYABLE BY THE BORROWERS TO
LENDERS, ARE UNCONDITIONALLY OWING BY THE BORROWERS TO LENDERS, WITHOUT OFFSET,
DEFENSE OR COUNTERCLAIM OF ANY KIND, NATURE OR DESCRIPTION WHATSOEVER.


 


1.2          ACKNOWLEDGMENT OF LIENS. EACH BORROWER HEREBY ACKNOWLEDGES,
CONFIRMS AND AGREES THAT AGENT HAS AND SHALL CONTINUE TO HAVE VALID, ENFORCEABLE
AND PERFECTED FIRST-PRIORITY LIENS UPON AND SECURITY INTERESTS IN THE COLLATERAL
GRANTED TO AGENT FOR THE BENEFIT OF THE LENDERS PURSUANT TO THE LOAN DOCUMENTS
OR OTHERWISE GRANTED TO OR HELD BY AGENT FOR THE BENEFIT OF THE LENDERS.


 


1.3          BINDING EFFECT OF DOCUMENTS. EACH BORROWER HEREBY ACKNOWLEDGES,
CONFIRMS AND AGREES THAT: (A) EACH OF THE LOAN DOCUMENTS HAS BEEN DULY EXECUTED
AND DELIVERED TO THE AGENT AND THE LENDERS BY EACH BORROWER THAT IS INTENDED TO
BE A PARTY THERETO, AND EACH IS IN FULL FORCE AND EFFECT AS OF THE DATE HEREOF,
(B) THE AGREEMENTS AND OBLIGATIONS OF EACH BORROWER CONTAINED IN SUCH LOAN
DOCUMENTS AND IN THIS AGREEMENT CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF SUCH BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, AND NO BORROWER HAS ANY VALID DEFENSE TO THE ENFORCEMENT OF
SUCH OBLIGATIONS, AND (C) THE AGENT AND THE LENDERS ARE AND SHALL BE ENTITLED TO
THE RIGHTS, REMEDIES AND BENEFITS PROVIDED FOR IN THE LOAN DOCUMENTS AND
APPLICABLE LAW.


 


1.4          ACKNOWLEDGMENT OF DEFAULTS. EACH BORROWER HEREBY ACKNOWLEDGES AND
AGREES THAT (A) THE SPECIFIED DEFAULTS HAVE OCCURRED AND, PRIOR TO THE
EFFECTIVENESS OF THIS AGREEMENT, ARE CONTINUING AND CONSTITUTE EVENTS OF DEFAULT
WHICH ENTITLE THE AGENT AND THE LENDERS TO EXERCISE THEIR RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS, APPLICABLE LAW OR OTHERWISE, AND


 

--------------------------------------------------------------------------------


 


(B) AGENT AND THE LENDERS HAVE THE PRESENTLY EXERCISABLE RIGHT TO CEASE FUNDING
AND DECLARE THE OBLIGATIONS TO BE IMMEDIATELY DUE AND PAYABLE UNDER THE TERMS OF
THE LOAN DOCUMENTS.


 


SECTION 2. WAIVER


 


2.1          WAIVER OF SPECIFIED DEFAULTS. IN RELIANCE UPON THE REPRESENTATIONS,
WARRANTIES AND COVENANTS OF THE BORROWERS CONTAINED IN THIS AGREEMENT, AND
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND ANY DOCUMENTS OR
INSTRUMENTS EXECUTED OR DELIVERED IN CONNECTION HEREWITH, THE AGENT AND THE
LENDERS HEREBY WAIVE THE SPECIFIED DEFAULTS SOLELY FOR THE FISCAL QUARTER ENDING
DECEMBER 31, 2005, WITH SUCH WAIVER TO REMAIN EFFECTIVE THROUGH APRIL 17, 2006,
THE DATE FOR THE HEARING ON APPROVAL OF THE FINAL ORDER AUTHORIZING BORROWERS TO
SECURE DEBTOR IN POSSESSION FINANCING FROM LENDERS.


 


2.2          NO OTHER WAIVERS; RESERVATION OF RIGHTS.


 


(A)           NEITHER THE AGENT NOR ANY OTHER LENDER HAS WAIVED, OR IS BY THIS
AGREEMENT WAIVING, (I) ANY DEFAULT OR EVENT OF DEFAULT WHICH MAY BE CONTINUING
ON THE DATE HEREOF (OTHER THAN THE SPECIFIED DEFAULTS, IN EACH CASE TO THE
EXTENT EXPRESSLY SET FORTH HEREIN) OR (II) ANY DEFAULT OR EVENT OF DEFAULT WHICH
MAY HEREAFTER ARISE (WHETHER SIMILAR TO THE SPECIFIED DEFAULTS OR OTHERWISE),
INCLUDING, WITHOUT LIMITATION, ANY FAILURE BY THE BORROWERS TO COMPLY WITH
SECTION 7.15, SECTION 7.16 OR SECTION 7.17 OF THE CREDIT AGREEMENT FOR ANY
FISCAL QUARTER ENDED PRIOR TO OR AFTER DECEMBER 31, 2005.


 


(B)           THE AGENT AND THE LENDERS RESERVE THE RIGHT, IN THEIR DISCRETION,
TO EXERCISE ANY OR ALL OF THEIR RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS AS A RESULT OF ANY DEFAULT OR EVENT OF DEFAULT
(OTHER THAN THE SPECIFIED DEFAULTS, IN EACH CASE TO THE EXTENT EXPRESSLY SET
FORTH HEREIN) WHICH MAY BE CONTINUING ON THE DATE HEREOF OR ANY DEFAULT OR EVENT
OF DEFAULT (OTHER THAN THE SPECIFIED DEFAULTS, IN EACH CASE TO THE EXTENT
EXPRESSLY SET FORTH HEREIN) WHICH MAY OCCUR AFTER THE DATE HEREOF, AND NOTHING
IN THIS AGREEMENT, AND NO DELAY ON THE PART OF THE AGENT OR ANY LENDER IN
EXERCISING ANY SUCH RIGHT OR REMEDY, SHALL BE CONSTRUED AS A WAIVER OF ANY SUCH
RIGHT OR REMEDY.


 


SECTION 3. CONDITIONS TO EFFECTIVENESS


 


3.1          THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE DATE UPON WHICH THE
CONDITIONS SPECIFIED BELOW HAVE BEEN SATISFIED:


 


(A)           AGENT AND LENDERS SHALL HAVE RECEIVED AN ORIGINAL OF THIS
AGREEMENT AND THE CONFIRMATION OF GUARANTY, DULY AUTHORIZED, EXECUTED AND
DELIVERED BY EACH OF THE BORROWERS AND THE GUARANTOR, RESPECTIVELY.


 


SECTION 4. REPRESENTATIONS AND WARRANTIES


 


(A)           EACH BORROWER HEREBY FURTHER REPRESENTS AND WARRANTS WITH AND TO
AGENT AND LENDERS THAT AFTER GIVING EFFECT TO THE WAIVERS IN SECTION 2 HEREOF,
THE BORROWERS HEREBY


 

--------------------------------------------------------------------------------


 


REPRESENT AND WARRANT THAT EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE LOAN DOCUMENTS IS TRUE AND CORRECT ON AND AS OF THE DATE HEREOF, EXCEPT
FOR ANY REPRESENTATION AND WARRANTY THAT RELATES BY ITS TERMS ONLY TO A
SPECIFIED DATE (IN WHICH CASE, IT SHALL BE TRUE ON AND AS OF SUCH DATE).


 


SECTION 5. PROVISIONS OF GENERAL APPLICATION


 


5.1          EFFECT OF THIS AGREEMENT. EXCEPT AS MODIFIED PURSUANT HERETO, NO
OTHER CHANGES OR MODIFICATIONS TO THE LOAN DOCUMENTS ARE INTENDED OR IMPLIED AND
IN ALL OTHER RESPECTS THE LOAN DOCUMENTS ARE HEREBY SPECIFICALLY RATIFIED,
RESTATED AND CONFIRMED BY ALL PARTIES HERETO AS OF THE EFFECTIVE DATE HEREOF. TO
THE EXTENT OF CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE TERMS OF THIS AGREEMENT SHALL CONTROL. THE CREDIT AGREEMENT AND
THIS AGREEMENT SHALL BE READ AND CONSTRUED AS ONE AGREEMENT.


 


5.2          COSTS AND EXPENSES. EXCEPT AS MAY BE LIMITED BY APPLICABLE LAW IN
THE BANKRUPTCY CASES, THE BORROWERS HEREBY AGREE THAT THEY SHALL REIMBURSE THE
AGENT ON DEMAND FOR ALL COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
ATTORNEY’S FEES) INCURRED BY SUCH PARTIES IN CONNECTION WITH THE NEGOTIATION,
DOCUMENTATION AND CONSUMMATION OF THIS AGREEMENT AND ANY OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH AND THEREWITH.


 


5.3          BINDING EFFECT. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


5.4          SURVIVAL OF REPRESENTATIONS AND WARRANTIES. ALL REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION
WITH THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE OTHER DOCUMENTS, AND NO INVESTIGATION BY AGENT OR ANY LENDER OR ANY
CLOSING SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF AGENT
AND LENDERS TO RELY UPON THEM.


 


5.5          RELEASE.


 


(A)           EACH CREDIT PARTY, ON BEHALF OF ITSELF AND ITS SUCCESSORS,
ASSIGNS, AND OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND
IRREVOCABLY RELEASES, REMISES AND FOREVER DISCHARGES GE CAPITAL, AGENT AND
LENDERS, AND THEIR SUCCESSORS AND ASSIGNS, AND THEIR PRESENT AND FORMER
SHAREHOLDERS, AFFILIATES, SUBSIDIARIES, DIVISIONS, PREDECESSORS, DIRECTORS,
OFFICERS, ATTORNEYS, EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES (GE CAPITAL,
AGENT, EACH LENDER AND ALL SUCH OTHER PERSONS BEING HEREINAFTER REFERRED TO
COLLECTIVELY AS THE “RELEASEES” AND INDIVIDUALLY AS A “RELEASEE”), OF AND FROM
ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES, SUMS OF MONEY,
ACCOUNTS, BILLS, RECKONINGS, DAMAGES AND ANY AND ALL OTHER CLAIMS,
COUNTERCLAIMS, DEFENSES, RIGHTS OF SET OFF, DEMANDS AND LIABILITIES WHATSOEVER
(INDIVIDUALLY, A “CLAIM” AND COLLECTIVELY, “CLAIMS”) OF EVERY NAME AND NATURE,
KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, BOTH AT LAW AND IN EQUITY, WHICH
SUCH CREDIT PARTY OR ANY OF ITS SUCCESSORS, ASSIGNS, OR OTHER LEGAL
REPRESENTATIVES MAY NOW OR HEREAFTER OWN, HOLD, HAVE OR CLAIM TO HAVE AGAINST
THE RELEASEES OR ANY OF THEM FOR, UPON, OR BY REASON OF ANY CIRCUMSTANCE,
ACTION, CAUSE OR THING WHATSOEVER WHICH ARISES AT ANY TIME ON OR PRIOR TO THE
DATE THAT THIS AGREEMENT IS EXECUTED BY ALL PARTIES, INCLUDING, WITHOUT
LIMITATION, FOR OR ON ACCOUNT OF, OR IN RELATION TO, OR IN ANY WAY IN CONNECTION
WITH THE


 

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TRANSACTIONS THEREUNDER
OR RELATED THERETO AND WHICH ARISE AT ANY TIME ON OR PRIOR TO THE DATE THAT THIS
AGREEMENT IS EXECUTED BY ALL PARTIES.


 

(b)           Each Credit Party understands, acknowledges and agrees that its
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)           Each Credit Party agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

 


5.6          COVENANT NOT TO SUE. EACH CREDIT PARTY, ON BEHALF OF ITSELF AND ITS
SUCCESSORS, ASSIGNS, AND OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY, COVENANTS AND AGREES WITH AND IN FAVOR OF EACH
RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING
OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM RELEASED, REMISED AND
DISCHARGED BY SUCH CREDIT PARTY PURSUANT TO SECTION 5.5 ABOVE. IF ANY CREDIT
PARTY OR ANY OF THEIR RESPECTIVE SUCCESSORS, ASSIGNS OR OTHER LEGAL
REPRESENTATIONS VIOLATES THE FOREGOING COVENANT, EACH CREDIT PARTY, FOR
THEMSELVES AND THEIR SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES, JOINTLY AND
SEVERALLY AGREE TO PAY, IN ADDITION TO SUCH OTHER DAMAGES AS ANY RELEASEE MAY
SUSTAIN AS A RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND COSTS INCURRED BY
ANY RELEASEE AS A RESULT OF SUCH VIOLATION.


 


5.7          SEVERABILITY. ANY PROVISION OF THIS AGREEMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AGREEMENT.


 


5.8          REVIEWED BY ATTORNEYS. EACH BORROWER REPRESENTS AND WARRANTS TO
AGENT AND LENDERS THAT IT (A) UNDERSTANDS FULLY THE TERMS OF THIS AGREEMENT AND
THE CONSEQUENCES OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT, (B) HAS BEEN
AFFORDED AN OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY, AND TO DISCUSS THIS
AGREEMENT AND DOCUMENT EXECUTED IN CONNECTION HEREWITH WITH, SUCH ATTORNEYS AND
OTHER PERSONS AS SUCH BORROWER MAY WISH, AND (C) HAS ENTERED INTO THIS AGREEMENT
AND EXECUTED AND DELIVERED ALL DOCUMENTS IN CONNECTION HEREWITH OF ITS OWN FREE
WILL AND ACCORD AND WITHOUT THREAT, DURESS OR OTHER COERCION OF ANY KIND BY ANY
PERSON. THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT NEITHER THIS AGREEMENT NOR
THE OTHER DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE CONSTRUED MORE FAVORABLY
IN FAVOR OF ONE THAN THE OTHER BASED UPON WHICH PARTY DRAFTED THE SAME, IT BEING
ACKNOWLEDGED THAT ALL PARTIES HERETO CONTRIBUTED SUBSTANTIALLY TO THE
NEGOTIATION AND PREPARATION OF THIS AGREEMENT AND THE OTHER DOCUMENTS EXECUTED
PURSUANT HERETO OR IN CONNECTION HEREWITH.


 


5.9          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO
BE PERFORMED ENTIRELY WITHIN SAID STATE.


 


5.10        COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH SHALL BE DEEMED TO CONSTITUTE BUT ONE ORIGINAL AND
SHALL BE BINDING UPON ALL PARTIES,


 

--------------------------------------------------------------------------------


 


THEIR SUCCESSORS AND PERMITTED ASSIGNS. DELIVERY OF AN EXECUTED SIGNATURE PAGE
HEREOF BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART HEREOF.


 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Waiver Agreement is executed and delivered as of the
day and year first above written.

 

 

LENDER AND AGENT:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title: Its Duly Authorized Signatory

 

[BORROWERS’ SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

CURATIVE HEALTH SERVICES, INC.,

 

a Minnesota corporation formerly known as
Curative Holding Co.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

EBIOCARE.COM, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

HEMOPHILIA ACCESS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

APEX THERAPEUTIC CARE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

CHS SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

CURATIVE HEALTH SERVICES OF NEW
YORK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

OPTIMAL CARE PLUS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

INFINITY INFUSION, LLC

 

 

 

By: Curative Health Services Co., its Sole
Member

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

INFINITY INFUSION II, LLC

 

 

 

By: Curative Health Services Co., its Sole
Member

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

INFINITY INFUSION CARE, LTD.

 

 

 

By: Infinity Infusion  II, LLC, its Sole General
Partner

 

 

 

By: Curative Health Services Co., the Sole
Member of Infinity Infusion II, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

MEDCARE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

CURATIVE PHARMACY SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

CURATIVE HEALTH SERVICES CO.,

 

 

 

a Minnesota corporation formerly known as
Curative Health Services, Inc.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

CRITICAL CARE SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

CURATIVE HEALTH SERVICES III CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Lender and Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its Duly Authorized Signatory

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

CONFIRMATION OF GUARANTY

 

The undersigned Guarantor hereby (a) acknowledges, consents and agrees to the
terms of the foregoing Waiver Agreement (the “Agreement”) including, without
limitation, the release and covenant not to sue in Sections 5.5 and 5.6 of the
Agreement, and (b) agrees and confirms that its obligations under the Guaranty
Agreement to which it is a party will continue in full force and effect and
extend to all Obligations under and as defined in the Amended and Restated
Credit Agreement as amended and modified by (i) that certain First Amendment to
Amended and Restated Credit Agreement and Collateral Documents dated as of May
3, 2004, (ii) that certain Second Amendment to Amended and Restated Credit
Agreement dated as of June 30, 2004, (iii) that certain Third Amendment to
Amended and Restated Credit Agreement dated as of October 20, 2004, (iv) that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
December 31, 2004, (v) the Waiver Agreements dated August 8, 2005, October 14,
2005 and November 7, 2005, and (vi) the Forbearance Agreement dated December 1,
2005, as amended by the First Amendment to Forbearance Agreement dated as of
December 23, 2005, the Second Amendment to Forbearance Agreement dated as of
January 30, 2006, and the Third Amendment to Forbearance Agreement dated as of
March 14, 2006

 

As of this  th day of March, 2006.

 

 

CURATIVE HEALTH SERVICES III CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------